Citation Nr: 0029469	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met; the criteria for an evaluation in excess of 70 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 50 percent evaluation assigned 
for his service connected PTSD is insufficient to reflect its 
current level of severity.  He reports that his symptoms 
include anger and irritability around other people, intrusive 
memories, flashbacks, sleep problems, anxiety, crying spells, 
and depression.  The veteran states that he has not worked 
since 1989, and believes that his PTSD is the primary reason 
for his unemployment.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for PTSD was established in 
an October 1998 rating decision.  A 50 percent evaluation was 
assigned for this disability, which currently remains in 
effect.  The veteran submitted a notice of disagreement with 
this evaluation in March 1999, and the current appeal ensued.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his PTSD assigned 
following the grant of service connection.  The United States 
Court of Appeals for Veterans Claims, formerly the Court of 
Veterans Appeals (Court) has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily,  with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to   require 
continuous medication, a zero percent evaluation is merited.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence includes VA treatment records dated April 1998.  
These records state that the veteran was having problems with 
some neighbors who were noisy.  This interfered with his 
sleep so that he was only getting three hours each night.  He 
was alert and oriented, friendly, cooperative, relevant, and 
coherent.  His grooming, hygiene, and dress were good.  The 
veteran's speech was clear, and his thoughts organized.  
There was no overt psychosis.  His affect was congruent with 
his thought content, which was predominately anger.  The 
veteran acknowledged some thoughts of hurting his neighbors, 
but denied plan or intent.  He believed that listening to 
music was the only enjoyment in his life.  The assessment was 
anger and depression.  The veteran was not currently a danger 
to himself or to others.  He had a memory problem.  

Additional April 1998 VA records show that the veteran 
reported flashbacks triggered by smell and heat.  He wanted 
to go back to Vietnam.  The veteran stated that he was 
extremely depressed and tearful at times.  He felt helpless, 
hopeless, and empty.  He had thoughts of dying, but was not 
suicidal.  

May 1998 VA treatment records report that the veteran was 
sleeping poorly.  He was depressed and sometimes tearful.  
Other May 1998 records indicate that the veteran was sleeping 
somewhat better.  He described a decrease in anxiety, 
depression, and racing thoughts, and denied thoughts of 
hurting himself or others.  On examination, the veteran's 
mental status was unchanged from April 1998.  However, he 
seemed less angry, and the assessment noted that he was less 
anxious and depressed.  This appeared to be the result of his 
medication.  

The veteran was seen for his PTSD at the VA in June 1998.  He 
continued to describe a decrease in depression and anxiety, 
but he also continued to have sleep problems.  On 
examination, he was alert, oriented, friendly, relevant, and 
coherent.  His grooming, hygiene, and dress were good.  The 
veteran's speech was clear and his thoughts were organized.  
He did not have an overt psychosis.  The veteran's affect and 
mood were congruent with content, and in general appropriate.  
The assessment was that the veteran was stabilizing, and that 
he was not a threat to himself or others.  He was more 
comfortable with how to control his anger.  

Records from July 1998 show that the veteran had stopped 
taking some of his medication due to stomach complaints and 
memory problems.  He also stated that his medication was not 
helping him to sleep.  The veteran was alert, friendly, 
relevant, and coherent.  His grooming, hygiene, and dress 
were good.  The veteran's speech was rapid and pressured, but 
his thoughts were organized.  There was no overt psychosis.  
The veteran's affect and mood were congruent with content, 
which was predominately anger.  The assessment found that the 
veteran was more angry and depressed, possibly as a result of 
not taking his medication.  He was not currently a danger to 
himself or others.  

The veteran was afforded a VA PTSD examination in August 
1998.  His military history and claimed stressors were 
discussed.  After service, the veteran had worked as a 
general laborer before returning to school and becoming a 
machinist.  Currently, the veteran was noted to have been 
unemployed since 1989.  He stated that he had a bad attitude 
and could not get along with his supervisors, and that this 
led to his dismissal.  The veteran said that his performance 
and attendance had been good, but that he could not take 
directions.  He stated that he was married and divorced for 
the same reasons.  Currently, the veteran was living alone 
and did not have any social outlets.  He helped to care for 
an elderly lady who had multiple sclerosis and could not take 
care of herself.  However, the veteran stated that he had no 
feelings for other people.  He attended the VA mental health 
clinic, and was taking medication.  The veteran's subjective 
complaints included difficulty sleeping, and he said that he 
probably slept no more than two hours at any one time.  His 
nightmares would linger after he awakened, but would 
gradually become less disturbing during the course of the 
day.  The veteran reported that he had poor temper control, 
and that there were people he would like to kill.  Flashbacks 
were precipitated by smells of garbage, decaying food, and 
oil.  He said that he could not tolerate loud noises.  On 
objective examination, the veteran's speech was extremely 
soft, and he had to be reminded to speak up on several 
occasions.  He seemed to be lost in his own thoughts, and it 
was difficult to obtain and maintain his attention.  His 
concentration was described as poor.  The veteran's speech 
was coherent, his thoughts were organized and goal directed, 
and there were no delusions or hallucinations.  No bizarre 
behaviors were observed.  The diagnosis was PTSD, based on 
traumatic Vietnam War experiences, nightmares, flashbacks, 
intemperance, social withdrawal, and numbing of feelings.  
His score on the Global Assessment of Functioning (GAF) scale 
was 40.  The examiner stated that the GAF score referred only 
to psychological, social, and occupational functioning, and 
did not include impairments due to physical or environmental 
limitations.  

VA treatment records from October 1998 indicate that the 
veteran was developing a real attitude, and that he was angry 
at the police.  He felt worthless and helpless, and was 
having sleep problems.  Additional October 1998 records 
reveal that the veteran had moved to a new apartment with a 
friend, and that he no longer had any neighbor problems.  The 
friend had multiple sclerosis.  The veteran would help his 
friend through the day, but sometimes lost patience with her.  
His mental status was unchanged, and was essentially the same 
as in July 1998.  When asked, the veteran denied thoughts of 
hurting himself or others.  The assessment was no change, and 
continued anger and depression.  The veteran was not a threat 
to himself or others.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in July 2000.  He testified that 
he was last employed in 1989 as a machinist.  He said that he 
became unable to continue work due to a ruptured disc in his 
back, a knee injury, and a hand disability.  He also had 
trouble being around other people.  The veteran had tried to 
obtain several jobs since that time, but he refused to have 
people tell him what to do.  He spent most of his days alone 
at home.  He felt paranoid and stressed.  The veteran said 
that he had problems sleeping.  He attempted to avoid people 
as much as possible.  He reported anger, and had been in a 
fight four weeks previously.  He was receiving regular 
treatment for his PTSD from the VA, which he believed was 
beneficial.  He was also using medication, and this had 
recently been increased.  The veteran stated that he 
experienced panic attacks, and that he had problems 
controlling his anger.  He indicated that he felt depressed 
most of the time, and that he wished to isolate himself.  The 
veteran said that he did not sleep for more than three hours 
a night.  He often had crying spells.  The veteran added that 
he had problems with anyone who wore a uniform.  He was noted 
to have a history of violence.  Finally, the veteran noted 
that he experienced flashbacks, and that he had recently had 
a flashback after hearing a helicopter.  See Transcript.

The Board finds that the veteran's PTSD is productive of 
symptomatology that merits a 70 percent evaluation.  The 
medical records show that the veteran has near continuous 
depression, with occasional crying spells.  The evidence also 
shows that he has impaired impulse control in the form of 
difficulty in controlling his anger, and a history of 
fighting.  The records further indicate difficulty in 
adapting to stressful circumstances such as work, and an 
inability to establish and maintain effective relationships.  
The veteran last worked in 1989, and the August 1998 VA 
examination report and the testimony at the July 2000 hearing 
indicate that his job ended at least in part due to an 
inability to get along with his supervisors and to relate to 
authority.  The veteran spends his days alone in his 
apartment in order to avoid contact with other people.  He is 
divorced and rarely sees his family, and has only one person 
with whom he socializes.  The veteran displays other PTSD 
symptoms such as sleep problems and flashbacks.  The August 
1998 VA examiner stated that the veteran's score on the GAF 
scale was 40.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 31 to 40 represents some 
impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  (Ibid.).  The Board 
finds that the veteran's GAF score and his symptomatology as 
stated in the records more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, which warrants a 70 percent evaluation.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's PTSD, but this is not 
demonstrated by the record.  Every examination has been 
negative for evidence of an overt psychosis, such as 
delusions or hallucinations.  His behavior has been 
appropriate, and while the veteran has difficulty in 
controlling his temper, each examiner has found that he was 
not a threat to himself or others.  The veteran has been 
oriented on every examination.  There is no evidence that the 
veteran has intermittent inability to perform activities of 
daily living.  Although he has experienced some memory 
problems, there is no evidence that he is unable to remember 
his own name, the names of relatives, or his own occupation.  
The record indicates that the veteran has not been employed 
since 1989, but there is also some indication that nonservice 
connected physical disabilities have played a role in his 
unemployment, and entitlement to a nonservice connected 
pension has been established.  Therefore, as the evidence 
does not demonstrate total occupational and social 
impairment, the criteria for a 100 percent evaluation for 
PTSD have not been met.  38 C.F.R. § 4.130, Code 9411.  









ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


